Carleton Harris, Chief Justice, dissenting. I do not agree with the majority that Linda Austin was an accomplice as a matter of law; to the contrary I think this was a fact question to be decided by the jury. Mrs. Austin, during her testimony, testified that she was in fear of appellant, and certainly if her acts, or concealment of the crime, were due to fear, she was not an accomplice. We have also said that the mere failure to inform the officers of the law when one has learned of the commission of a crime does not make one an accomplice. Butt v. State, 81 Ark. 173, 98 S.W. 723. On trial, during cross-examination, Mrs. Austin was asked if she noticed in a newspaper account, following Howell’s murder, that the Howell telephone wire had been cut. She answered that she had and the transcript then reveals the following: “Q. At that point did you go to the police and tell them what you knew about it? A. I was afraid to. Q. You were afraid to? A. Yes. Q. Because you had aided and abetted in the beginning, hadn’t you? A. No. Because, as I told them, Gene might hurt some of my family. Q. And that is the reason you did not go to the police? A. Yes, sir.” There is other evidence in the record which, in my view, raised a question of fact as to whether Mrs. Austin was an accomplice. The testimony reflected that DuBois had gone to the Howell home to cut the telephone wire, but was first unsuccessful and returned to the house for further tools. From the record: “Q. Now, at this point knowing that he was going over there to cut those wires and after having given him and knife, and after him going over there and coming back from an unsuccessful mission, you are telling this jury that you went to your closet and looked in your toolbox and handed him a pair of pliers? A. What am I supposed to do? He’s got the gun. What am I supposed to do? Am I supposed to sit there and say, 'Listen here, you don’t do this,’ and then him shoot me?” The motive for the crime, as shown by the state, was that Howell, the deceased, had some days earlier ' made improper advances to Mrs. Austin. Mrs. Austin testified that after DuBois and Stewart left the Austin home, she and her husband went to bed. From the record: “Q. And you are telling us now that Jerry, the husband of the wife whose honor had been insulted, went to bed? A. Yes. Why not? Q. And that you all merely went to sleep? A. Yes. We didn’t think Gene would do anything. Q. You didn’t? A. No. Q. He didn’t have any reason to do anything, did he? A. We didn’t ask him to do nothing, no. Q. Did you try to stop him from doing anything? A. We told him — I plainly asked him — I told him, I said, 'Jerry will talk to Mack himself.’ And Gene said, ‘No, I will do the talking.’ So far as I knew he was just going to talk to the man. I thought Gene was just a big bully. You know, just blowing-off, because he’d said stuff like that before around me.” I agree that there is quite a bit of evidence to indicate that Mrs. Austin was an accomplice, but I think the evidence just cited raises a question of fact for the jury to determine. To illustrate my view, let me use a hypothetical situation that I consider analogous to the point in question. A defendant is charged with murder, it being alleged that he killed another by shooting him. Five persons testify that they were in the room where the shooting occurred; that they saw the defendant fire the shots; that the individual killed had no weapon and was sitting in a chair at the time. Yet, if the defendant testified that these witnesses were all wrong, and that the person killed was, at the time of the shooting, advancing on him (the defendant) with a knife in his hand, we would have a jury question. I might also say I am even more of the opinion that the question of whether Stewart was an accomplice was a fact question. However, since the state conceded on trial that Stewart was an accomplice, he must be so considered in determining this appeal. Because of the finding of this court that Linda Austin, as a matter of law, was an accomplice, I respectfully dissent.